Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/28/2021 is acknowledged.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Claim(s) 1-9, 12, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aiba et al. (US2019380815, hereinafter referred to as Aiba).
Regarding claim 1, Aiba discloses a layered body which has a structure, in which two or more layers containing stabilizer-containing zirconia and a colorant are layered (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body having two layers containing zirconia, a colorant, and a stabilizer), and in which types and contents of the colorants contained in the layers are equal to each other (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body having two layers, each containing 0.01 mol% of the colorant erbium oxide), the layered body comprising at least: a first layer containing a colorant and zirconia which has a stabilizer content of higher than or equal to 3.3 mol% (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with one layer containing 3.8 mol% of the stabilizer Y2O3); and a second layer containing a colorant and zirconia which has a stabilizer content different from that of the zirconia contained in the first layer (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a second layer containing 5.0 mol% of the stabilizer Y2O3).
Regarding claim 2, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 2O3).
Regarding claim 3, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 4.5 mol% to 7.0 mol% (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a second layer containing 5.0 mol% of the stabilizer Y2O3).
Regarding claim 4, Aiba discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 3.3 mol% to 5.5 mol% (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with one layer containing 3.8 mol% of the stabilizer Y2O3).
Regarding claim 5, Aiba discloses a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a difference of stabilizer between the two layers of 1.2 mol%).
Regarding claim 6, Aiba discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), ceria (CeO2), praseodymium oxide (Pr6OII), neodymium oxide (Nd2O3), terbium oxide (Tb4O7), erbium oxide (Er2O3), and ytterbium oxide (Yb2O3) (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a stabilizer of Y2O3
Regarding claim 7, Aiba discloses the colorant is at least any of a transition metal element or a lanthanoid-based rare earth element (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a colorant of erbium oxide).
Regarding claim 8, Aiba discloses the content of the colorant is 0.01 wt% to 1.0 wt% (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a colorant of erbium oxide with a content of 0.01 mol%).
Regarding claim 9, Aiba discloses at least one of the layers contains alumina (see Aiba at Page 6, Table 1, Example 12, disclosing an example of a body with a content of aluminum oxide, which Examiner notes is synonymous with Alumina).
Regarding claim 12, Aiba discloses the layered body is a sintered body (see Aiba at [0073], disclosing a sintered body was prepared).
Regarding claim 14, Aiba discloses the layered body is a calcined body (See Aiba at [0045], disclosing the high permeability ceramic may be a temporary calcined body).
Claim(s) 10-11 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aiba et al. (US2019380815, hereinafter referred to as Aiba).
Regarding claims 10 and 11, while Aiba does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm, or a warp measured using a thickness gauge according to JIS B 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Regarding claim 13, while Aiba does not explicitly disclose a zirconia layer of which a total light transmittance with respect to a CIE standard light source D65 at a sample thickness of 1.0 mm is 30% to 50%, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US20130221554, hereinafter referred to as Jung).
Regarding claim 1, Jung discloses a layered body which has a structure, in which two or more layers containing stabilizer-containing zirconia and a colorant are layered (see Jung at the Title, disclosing a multi-layer zirconia dental blank) and (See Jung at [0023], disclosing the blank is colored), and in which types and contents of the colorants contained in the layers are equal to each other (see Jung at [0106]-[0107], teaching other blanks in the prior art use layers with varying colorant content to create a visual gradient effect, while the instant invention does not employ such a method), the layered body comprising at least: a first layer containing a colorant and zirconia which has a stabilizer content of higher than or 2O3 content of 6.0-7.0 wt.% in one layer, with the sum total of ZrO2+HfO2+Y2O3 totaling greater than 99.00 wt.%; taking HfO2 as 0%, ZrO2 as 93-94%, and the sum total of 100%, which provides a range of Y2O3 from 3.44-3.99 mol. %, which when considering the claimed number of significant figures rounds to 3-4 mol. % Y2O3 in this layer, which overlaps with the claimed range.) and (See Jung at [0023], disclosing the blank is colored); and a second layer containing a colorant and zirconia which has a stabilizer content different from that of the zirconia contained in the first layer (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 4.9-5.35 wt. %) and (See Jung at [0023], disclosing the blank is colored).
Regarding claim 2, Jung discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the second layer is 1.5 mol% to 7.0 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 4.9-5.35 wt. %; taking HfO2 as 0%, ZrO2 as 97%, and the sum total of 100%, which provides a range of Y2O3 from 2.82-3.08 mol. %, which when considering the claimed number of significant figures rounds to 3-3 mol. % Y2O3
Regarding claim 4, Jung discloses the content of the stabilizer of the stabilizer-containing zirconia contained in the first layer is 3.3 mol% to 5.5 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of 6.0-7.0 wt.% in one layer, with the sum total of ZrO2+HfO2+Y2O3 totaling greater than 99.00 wt.%; taking HfO2 as 0%, ZrO2 as 93-94%, and the sum total of 100%, which provides a range of Y2O3 from 3.44-3.99 mol. %, which when considering the claimed number of significant figures rounds to 3-4 mol. % Y2O3 in this layer, which overlaps with the claimed range.) and (See Jung at [0023], disclosing the blank is colored). 
Regarding claim 5, Jung discloses a difference between the stabilizer content in the first layer and the stabilizer content in the second layer is greater than or equal to 0.2 mol% (see Jung at Page 5, Table 1, disclosing an example of a multi-layered zirconia dental blank with a Y2O3 content of  6.0-7.0 wt. % in one layer, and 4.9-5.35 wt. % in the second layer; which as disclosed above provides a Y2O3 difference between the layers of 0-1 mol. %, which overlaps with the claimed range).
Regarding claim 6, Jung discloses the stabilizer is one or more selected from the group consisting of yttria (Y2O3), calcia (CaO), magnesia (MgO), ceria (CeO2), praseodymium oxide (Pr6O11), neodymium oxide (Nd2O3), terbium oxide (Tb4O7), erbium oxide (Er2O3), and ytterbium oxide (Yb2O3) (see Jung at Page 5, Table 1, 2O3 content).
Regarding claim 9, Jung discloses at least one of the layers contains alumina (see Jung at [0110], disclosing that other additives include Al2O3, which Examiner notes is synonymous with alumina).
Regarding claims 10 and 11, while Jung does not explicitly disclose a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 1.0 mm or a warp measured using a thickness gauge according to JIS B 7524:2008 is less than or equal to 0.2 mm, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). 
Regarding claim 12, Jung discloses the layered body is a sintered body (see Jung at [0023], disclosing the dental blank is sintered).
Regarding claim 13, while Jung does not explicitly disclose a zirconia layer of which a total light transmittance with respect to a CIE standard light source D65 at a sample thickness of 1.0 mm is 30% to 50%, this is an inherent property. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616.  The examiner can normally be reached on M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        





/CAMERON K MILLER/Examiner, Art Unit 1731